Citation Nr: 1502847	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of burns to the left land.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to service connection for a skin disease, diagnosed as psoriasis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In an April 2014 written statement the Veteran clearly and unambiguously withdrew his appeals regarding entitlement to an increased rating for service-connected residuals of the left hand.

2.  The Veteran did not experience compensable hearing loss at any point during the period on appeal.

3.  The Veteran's currently diagnosed psoriasis began during, and has continued since, his active duty service.

4.  The Veteran's currently diagnosed headaches did not begin during, or was otherwise caused by, his active duty service.

5.  The Veteran's currently diagnosed bilateral knee disorder did not begin during, or was otherwise caused by, his active duty service.

6.  The Veteran's currently diagnosed back disorder did not begin during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of increased rating for service-connected burn residuals of the left hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a compensable rating for service-connected hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).

3.  The criteria for service connection for a skin disability, diagnosed as psoriasis, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residual Burns to the Left Hand

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id.

In this case, the issue of entitlement to an increased rating for service-connected residuals of electrical burns to the left hand was also included on the Veteran's substantive appeal and certified to the Board.  However, in an April 2014 written statement the Veteran and his representative clearly withdrew all appeals related to this issue.  See 38 C.F.R. § 20.204.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration. Therefore, the Board does not have jurisdiction to review the appeal on these issues, and the appeal is dismissed.

Increased Rating for Hearing Loss

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under VA regulations, the rating for hearing impairment is determined by a mechanical application of the results from qualifying audiometric testing to the tables included in the rating schedule.  Impairment of hearing acuity is measured by the results of controlled speech discrimination tests, measured by the Maryland CNC word list, and the average hearing threshold level, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  These levels of hearing impairment are then applied to Table VII in order to determine the rating percentage.  38 C.F.R. § 4.85.

As an initial matter, on his August 2011 written substantive appeal, the Veteran detailed his exposure to very loud noise, including jet engines, during active service.  The Board does not doubt the Veteran was routinely exposed to very loud noises during active service, which is why service connection was granted.  However, disability ratings for service-connected hearing loss are assigned based on the current level of hearing acuity, not on the level of noise exposure during active service.

In March 2010, the Veteran was provided with audiometric testing at a VA medical center, just three months before filing his current claim.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.





HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
70
LEFT
15
30
60
70

The average pure tone threshold in the Veteran's right ear was 50 decibels, while the average pure tone threshold in the left ear was 43.75 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 92 percent in the right ear and 96 percent in the left.  

Under Table VI, a pure tone average threshold of 50 in the right ear with 92 percent speech discrimination score equates to level I hearing acuity.  Similarly, a pure tone average threshold of 44 decibels in the left ear with 96 percent speech discrimination also relates to a level I hearing acuity.  Under Table VII, a level I impairment in both ears equates to a noncompensable rating for hearing impairment.

In August 2010, the Veteran was provided with a VA examination and audiometric testing was conducted.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
70
LEFT
15
30
60
70

The average pure tone threshold in the Veteran's right ear was 50 decibels, while the average pure tone threshold in the left ear was 43.75 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 84 percent in the right ear and 88 percent in the left ear.  

Under Table VI, a pure tone average threshold of 50 in the right ear with 84 percent speech discrimination score equates to level II hearing acuity.  Similarly, a pure tone average threshold of 44 decibels in the left ear with 88 percent speech discrimination also relates to a level II hearing acuity.  Under Table VII, a level II impairment in both ears equates to a noncompensable rating for hearing impairment.

The Veteran was provided with an additional VA examination in February 2012.  Audiometric testing during this examination is summarized in the chart below.



HERTZ



1000
2000
3000
4000
RIGHT
50
60
70
75
LEFT
40
45
75
80

The average pure tone threshold in the Veteran's right ear was 63.75 decibels, while the average pure tone threshold in the left ear was 60 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 86 percent in the right ear and 84 percent in the left.  

Under Table VI, a pure tone average threshold of 64 in the right ear with 86 percent speech discrimination score equates to level III hearing acuity.  Similarly, a pure tone average threshold of 60 decibels in the left ear with 84 percent speech discrimination also relates to a level III hearing acuity.  Therefore, the results reflect the Veteran's loss of hearing acuity had worsened.  However, under Table VII, a level III impairment in both ears still equates to a noncompensable rating for hearing impairment.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the initial August 2010 VA examiner did not describe the functional effects of the Veteran's hearing loss as required by Martinak.  However, during his second VA examination in February 2012, the examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities was inability to hear well without his hearing aids.  As such, although the initial VA examination did not comply with this requirement, the Board finds the Veteran was provided with a VA examination which was compliant with the Martinak requirements.

The claims file does not include any additional audiometric testing.  During his September 2014 hearing, the Veteran reported he recently had additional audiometric testing conducted in the late summer of 2014.  Accordingly, the record was held open for a period of sixty days so the Veteran could submit updated medical records reflecting this additional audiometric testing, however no additional evidence was received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Board already provided a Veteran with an opportunity to submit updated audiometric records but the Veteran did not participate, no additional remand is required to further attempt to receive these records.  Based on these circumstances, there is no prejudice to the Veteran in adjudicating this issue.

Based on all the foregoing, the evidence does not establish the Veteran experienced compensable hearing loss at any point during the period on appeal.  Therefore, his appeal for an increased rating is denied.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including difficulties hearing conversation and the television, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the claims file reflects that the Veteran continues to be employed as a bus driver.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Service Connection

The Veteran is also seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").




Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Disability

The Veteran is seeking service connection for a skin disability, diagnosed as psoriasis.  Service treatment records were reviewed, but do not reflect the Veteran made any complaint of, or sought any treatment for, any skin disease, including psoriasis, during active service.

However, in August 1980 the Veteran was provided with a VA examination regarding a prior claim for benefits.  During this examination, the examiner indicated the Veteran was previously diagnosed with psoriasis in 1970, and a patchy circular area of skin was noted over his sacrum. 

The Veteran separated from active service in August 1970.  The 1980 VA examiner did not clarify whether the Veteran was diagnosed with psoriasis prior to the summer of 1970, while still in active service, or after his separation.  However, during his recent June 2013 VA examination the Veteran reported the symptoms of his skin condition began in 1966, during his active duty service.  

While the medical records recount the history of psoriasis back to service without substantive medical evidence based on the Veteran's statements, the Board must give due consideration to the notion that psoriasis symptoms are of the type of that a lay person can identify. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Post-service medical records consistently reflect the Veteran has complained of continued to psoriasis symptoms since his separation from service.  As discussed, this condition was noted during his prior 1980 VA examination, and recent medical records reflect that he continues to receive treatment for psoriasis.  

Therefore, and affording all benefit of the doubt to the Veteran, the Board finds the Veteran's currently diagnosed psoriasis began during, and has continued since, his active duty service.  Accordingly, the elements of service connection have been met.

The Board notes the June 2014 VA examiner opined the Veteran's currently diagnosed psoriasis was less likely than not due to the in-service electrocution the Veteran received in 1966.  However, this examiner did not provide any opinion as to whether the current condition began during the Veteran's period of active service, and therefore does not provide evidence against the Veteran's appeal.

Based on the foregoing, the Veteran's claim for service connection for a skin disability diagnosed as psoriasis is granted.

Migraine Headaches

The Veteran is also seeking service connection for migraine headaches.  Throughout the period on appeal he has asserted that his migraines were related to an injury when he was electrocuted during active duty service.

Service treatment records have been reviewed, but do not reflect the Veteran made any complaint of, or sought any treatment for, any migraines or headaches during active service.  Although the treatment records reflect the Veteran was electrocuted and sought treatment for burns in his left hand following the injury, these records do not reflect he sought any treatment for headaches following the in-service injury.  Instead, on his June 1970 separation examination the Veteran's head was noted to be in normal condition.  In the accompanying report of medical history, the Veteran himself denied experiencing frequent or severe headaches.  Therefore, the evidence does not establish the Veteran developed migraine headaches during active service.

In June 1980, approximately ten years after his separation from active service, the Veteran filed his initial claim for VA benefits.  In this claim, the Veteran indicated he was electrocuted during service, but identified only residuals of his left hand.  He did not make any mention of headaches.  During his September 1980 VA examination, the Veteran did not report any symptoms of headaches, and the examiner indicated his head, face, and neck were in normal condition.  Because the Veteran was filing a claim for VA disability benefits due to his in-service electrocution, his failure to report any symptoms of headaches provides evidence against his appeal.  Accordingly, the evidence does not establish the Veteran developed migraine headaches within ten years of his separation from active service.

Instead, the earliest available treatment record in which the Veteran sought treatment for headaches is from April 2010, nearly forty years after his separation from active service.  The Veteran initially experienced sharp pain in his head, and reported to the ER, however his pain later dulled.  This treatment record included headaches in the Veteran's list of active problem, but did not diagnose migraines or relate his headaches to his active service.  

In February 2012, the Veteran was provided with a VA examination.  The examiner indicated the Veteran was diagnosed with migraine headaches in the early 1970s.  However, the claims file has been carefully reviewed and considered and does not include medical evidence of a migraine diagnosis from the early 1970s.  Therefore, the Board finds the examiner was likely relating the Veteran's report of diagnosis of migraines at that time.  However, as discussed above, the Veteran's contemporaneous statements do not reflect he experienced headaches in the early 1970s.  In view of the circumstances, the Board finds that to the extent the Veteran asserts he has had migraine headaches since service is not credible.  Indeed, as is discussed below, the August 2012 addendum opinion takes into account the Veteran's recent assertion of headaches since service, but found no evidence in the record to substantiate this assertion.  While the Board acknowledges that the lack of contemporary medical records of headaches cannot be the sole factor in assessing credibility, it is just one of the factors that weigh against the claim in this case.  Unlike the psoriasis claim granted herein, the medical and lay history is inconsistent.  

Regarding his current symptoms, the examiner indicated the Veteran currently experienced pulsating or throbbing migraine headache pain with associated symptoms less than once every two months.  In an addendum report from August 2012, the examiner opined that he could not resolve whether electrocution causes migraines without resort to mere speculation, and the etiology of the Veteran's headaches was unknown.  The examiner explained that although the Veteran sought medical treatment following a January 1968 electrocution, headaches are not mentioned in the treatment records.

A conclusion that an etiology opinion is not possible without resort to speculation is a medical opinion and may be relied upon by the Board if the examiner explains the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner explained why he could not reach an etiology conclusion, noting treatment records do not mention headaches and he does not know of a relationship between electrocution and development of migraine headaches.  Essentially, the examiner is asserting that he could not find sufficient reasons to connect the Veteran's headaches to his military service, including the in-service electrocution.

This reasoning is based on a lack of evidence of any nexus with service, despite a full review of the Veteran's medical and service history.  The examiner's opinion provided a rationale for his inability to find service connection, and was based on a complete and accurate review of the record, as well as personally interviewing and examining the Veteran.  As such, the Board finds this medical examination is adequate and may be relied upon by the Board.  Therefore, there is no competent or credible lay or medical evidence establishing that the Veteran's current headaches are related to service.

Based on all the foregoing, the Board finds the evidence does not establish the Veteran's currently diagnosed headaches began during, or were otherwise caused by, his active duty service.  The Board has considered the Veteran's lay testimony relating his headaches to his in-service electrocution.  However, service treatment records and the Veteran's own contemporaneous statements do not reflect he developed any headaches during active duty service.  Additionally, the Veteran did not make any complaint of headaches during his previous claim for benefits and associated examination in 1980.  Instead, the medical records do not reflect the Veteran developed headaches until several decades after his separation from active service.  Finally, the evidence does not include any medical opinion otherwise relating the Veteran's headaches to his active service.  Therefore, a nexus to service has not been established and service connection is denied.

Bilateral Knees and Back

The Veteran is also seeking service connection for a bilateral knee disorder and a back disorder.  The Veteran has alleged that his back and knee disorders are a result of his duties during active duty service.  In service his MOS was aircraft mechanic, which he stated involved a lot of bending, crawling under planes, and lifting heavy objects such as fuel tanks on a daily basis.  He stated that as a result of these activities, he developed problems in his knees and back, and his conditions continued until the present.

Service treatment records were reviewed and do not reflect the Veteran made any complaint of, or sought any treatment for, any knee or back disorder during active duty service.  Instead, at his June 1970 separation examination the Veteran's spine and lower extremities were noted to be in normal condition.  In the accompanying report of medical history, the Veteran himself specifically denied experiencing any back trouble, "trick" or locked knee, or other bone or joint deformity.  Therefore, the evidence does not establish the Veteran experienced any knee or back disorder during active duty service.



As discussed above, the Veteran filed his initial claim for VA benefits in June 1980, but did not include any complaints of back or pain problems in this claim.  In his August 1980 VA examination, no abnormality of the back or knees was noted.  Instead, the examiner opined the Veteran was "strong and robust."  Therefore, the medical evidence does not establish the Veteran experienced any knee or back problems ten years after his separation from active service.  Additionally, his failure to make any complaint of back or knee symptoms on his initial claim for benefits provides evidence against his appeal.

Post-service medical records do not reflect the Veteran sought any medical treatment for back or knee problems until several decades after active service.  Instead, the earliest evidence of a back disorder in the claims file is from March 2011, when the Veteran sought treatment from a VA facility for law back pain for the past two weeks.  Therefore, the Veteran's statements made during the course of medical treatment suggest his current low back pain began in 2011, more than forty years after his separation from service.  The Board finds these statements made during the course of medical treatment are more probative than the Veteran's statements made for compensation purposes which suggested he experienced back pain since service.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Similarly, the earliest medical records relating to the Veteran's bilateral knees included in the claims file is from June 2011, again more than forty years after his separation from active service.  The Veteran reported bilateral knee pain, worse in the left, and braces were ordered for his use.  However, the medical professional did not provide an etiology for the Veteran's knee pain, and did not relate this condition to his active duty service.

The claims file does not include any additional medical evidence which provides an etiology for the Veteran's current back and bilateral knee pain, or otherwise relates these conditions to active duty service.

Based on the foregoing, the Board finds the evidence does not suggest the Veteran's current back and bilateral knee pain is related to his active duty service.  Service treatment records do not reflect the Veteran experienced either disorder active duty service, and no relevant complaints were included in his initial 1980 claim for benefits.  Instead, the medical records do not reflect he experienced any bilateral knee or back symptoms until more than forty years after his separation from active duty service.  Finally, the claims file does not include any medical evidence relating the Veteran's current symptoms to his active duty service.  Because there is no suggestion of a connection to active service, no VA examinations were required, as discussed in detail below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The elements of service connection have not been met, and the Veteran's claims for service connection for a bilateral knee disorder and back disorder are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established prior to initial adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity and any nexus to active service.  

In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to updated VA treatment records.  As discussed above, during his hearing the Veteran indicated he recently received VA treatment relevant to his claim for an increased rating for his bilateral hearing loss.  The record was then held open for a period of sixty days so the Veteran could submit the referenced records.  However, no additional evidence was received.  Because the Veteran was already provided with an opportunity to submit the identified records, the Board finds no additional development to attempt to obtain these records is required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with VA examinations, regarding his claims related to his hearing loss and headaches, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with an examination regarding his claims for service connection for a bilateral knee disorder and back disorder.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of these disorders, the evidence fails to suggest any nexus to active duty service.  Accordingly, a VA examination was not required regarding either of these appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.








						[CONTINUED ON NEXT PAGE]
ORDER

The appeal for entitlement to an increased rating for service-connected burn residuals of the left hand is dismissed.

Entitlement to a compensable rating for service-connected hearing loss is denied.

Entitlement to service connection for a skin disability, diagnosed as psoriasis, is granted.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


